Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election
Applicant’s election of Group I and species of cell-free nucleic acid for type B, bacteria for type C and homobifunctional for type D in the reply filed on 10/13/2021 is acknowledged. Claims 17, 34 and 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claims 17 and 34) and invention (claims 46-47), there being no allowable generic or linking claim.
Only claims 1-2, 6, 8, 11, 15-16, 20, 27-28, 33, 35, 37 and 42-45 are presented for examination on the merits. 
Priority
This application is a 371 of PCT/US17/46537 (filed 8/11/2017) which claims benefit of 62/514,471 (filed 6/2/2017) and claims benefit of 62/374,192 (filed 8/12/2016).

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC 112(b) are hereby withdrawn.

Maintenance of Rejections (including modification due to amendments):
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-2, 6, 8, 11, 20, 27, 33, 37 and 43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nicholson (J of Immunological Methods, 1993, 160:215-218).
Nicholson discloses a composition as claimed in claim 1 (page 215, abstract).
For Claims 1-2, 6, 27 and 33, the reference clearly discloses a composition comprising: a red blood cells and white blood cells: human/donor whole blood sample (page 216, left column, 1st paragraph, line 8++, claim 6); at least one condition component: an engineered cell line and/or wild-type cells: H9 cells infected with HIV (page 216, left column, 1st paragraph++), and one or more biocides: lysing/fixing reagents have antimicrobial activity (no specific biocide is claimed/described, therefore any antimicrobial activity meet claim limitation, page 215, right column, 1st full paragraph, line 4++, page 216, left column, 3rd paragraph++) and include: formaldehyde (page 213, right column, 1st full paragraph++, claims 2 and 27) which is homobifunctional (claim 33);
For Claim 8, the reference teaches a protein/IgG as one biological fluid component (page 216, right column, 3rd full paragraph, line 2++) that is detected/recognized/captured by labeled polyclonal antibody.
For Claim 11, the reference teaches formaldehyde causes mutation (crosslink between DNA and protein caused single-strand breaks in DNA, page 213, right column, 1st full paragraph++).
For Claim 20, the reference teaches a nucleic acid (ssRNA) in HIV (page 216, right column, 3rd full paragraph, line 2++) in the HIV infected H9 cells.
For Claim 36, the reference teaches chemical analytes/metabolites/organic component (page 216, right column, 3rd full paragraph, line 2++) that presented in lysed blood cells (such as Heme, bilirubin, etc.).
For Claim 43, the reference teaches the composition in the reaction/incubation include a stabilization period about 15 minutes (page 215, abstract, line 6++, page 216, right column, 1st full paragraph, line 6++).

Claims 1-2, 6, 8, 11, 20, 27, 33, 37 and 42-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Janse et al. (Methods in Cell Biology, 1994, 42:295-318).
Janse scloses a composition as claimed in claim 1 (page 302, 2nd full paragraph++).
For Claims 1-2, 6, 27 and 33, the reference clearly discloses a composition comprising: a red blood cells and white blood cells: human infected blood sample (page 302, 2nd full paragraph, line 1++, claim 6); at least one condition component: malaria parasites (page 301, 4th full paragraph++), and one or more biocides: antibiotics (page 301, 3rd full paragraph, line 5++) or antimalarial drug (no specific biocide is claimed/described, therefore any antibiotics/antimalarial drug meet claim limitation, page 308, 3rd full paragraph++, page 310, Figs. 5-6) and the composition also include: glutaraldehyde (page 302, 2nd full paragraph, line 6++, claims 2 and 27) which is homobifunctional (claim 33);
For Claim 8, the reference teaches a cell-free nucleic acid (DNA) as one biological fluid component (page 303, 2nd full paragraph++) because Hoechst 33258 stains parasite DNA (page 303, 4th full paragraph++).
For Claim 11, the reference teaches glutaraldehyde causes mutation (crosslink between DNA and protein caused single-strand breaks in DNA, page 213, right column, 1st full paragraph++).
For Claim 20, the reference teaches a nucleic acid (DNA) in parasite (page 307, 1st full paragraph, line 3++) stained by Hoechst 33258.
For Claims 42-45, the reference teaches the composition is substantially free of (not defined/claimed to be distinct from the condition/duration/range in cited art) any time-dependent degradation when stored at 30 min at room temperature (page 303, line 1++), 4oC up to a year/365 days (page 303, line 2++), or 1 hr at 37o C (page 303, 2nd full paragraph, line 1++).
For Claims 37, the reference teaches chemical analytes/metabolites/organic component (page 303, 4th full paragraph, line 2++) that inherently presented in lysed blood cells (such as Heme, bilirubin, etc.).

Response to Argument
Applicant’s arguments filed 5/6/2022 have been fully considered but they are not persuasive.
Applicant argued that Nicholson and Janse fail to teach one or more biocides as recited in amended claim 1.
It is the examiner’s position that Nicholson teaches all the recited steps of claim 1 as described above including: and one or more biocides: lysing/fixing reagents have antimicrobial activity (no specific biocide is claimed/described, therefore any antimicrobial activity meet claim limitation, page 215, right column, 1st full paragraph, line 4++, page 216, left column, 3rd paragraph++); and Janse teaches all the recited steps of claim 1 as described above including: one or more biocides: antibiotics (page 301, 3rd full paragraph, line 5++) or antimalarial drug (no specific biocide is claimed/described, therefore any antibiotic/antimalarial drug meet claim limitation, page 308, 3rd full paragraph++, page 310, Figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 6, 8, 11, 15-16, 19-20, 23-25, 27-28, 33, 35-37 and 42-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nicholson/Janse in view of White-Owen (J. of Clinical Microbiology, 1992, 30(8):2071-2076) for claims 15-16, US20090011043 for claim 28 and US20140044752 for claim 35.
Nicholson/Janse teaches what is above as applied.
Nicholson/Janse do not explicitly teach the condition component is Gram-negative/positive organism that contains drug/treatment resistance as recited in claims 15-16, DTME as cross-linking agent as recited in claim 28, IDU as formaldehyde donor agent as recited in claim 35.
However, White-Owen teaches a composition comprising whole blood (page 2072, left column, 2nd and 5th full paragraph++), internalized labeled bacteria/S. aureus/Gram-positive (page 2073, right column, line 3++, and E coli for gram-negative, page 2073, left column, line 15++) and paraformaldehyde as cross-linking agent (page 2072, left column, 1st full paragraph, line 11++) for flow cytometry assay (page 2071, title and abstract).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use Gram-negative/positive organism as condition component.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all cited reference teaches method of assaying blood and White-Owen teaches the advantages of using labeled bacteria as component for blood assay: small sample size, no need for separation, rapid/reliable bacteria labeling, avoid vital dyes and distinguish adherent bacteria and internalized bacteria (page 2071, abstract, line 6++). In addition, it would have been obvious for a person of ordinary skill in the art to substitute the parasite as taught by Janse with Gram-negative/positive bacteria for anticipated success of blood assay because White-Owen teaches the advantages of using labeled Gram-negative/ positive bacteria as component for blood assay.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed composition including use of Gram-negative/ positive bacteria, etc. is routine and known in the art.  

However, US20090011043 teaches a composition comprising DTME as cross-linking agent ([0047]) to cross-link whole blood (abstract) and US20140044752 teaches a IDU stabilized composition ([0010], [0015]) that is stable for transportation and storage at ambient temperature ([0015]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use DTME and/or IDU in a composition.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all cited reference teaches method of assaying blood and US20090011043 teaches a composition comprising DTME as cross-linking agent ([0047]) to cross-link whole blood (abstract) and US20140044752 teaches a IDU stabilized composition ([0010], [0015]) that is stable for transportation and storage at ambient temperature ([0015]). In addition, it would have been obvious for a person of ordinary skill in the art to substitute the glutaraldehyde as taught by Janse with DTME and/or IDU for anticipated success of blood assay because US20090011043 teaches DTME as cross-linking agent ([0047]) to cross-link whole blood (abstract) and US20140044752 teaches a IDU stabilized composition ([0010], [0015]) that is stable for transportation and storage at ambient temperature.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed composition including use of DTME and/or IDU, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 5/6/2022 have been fully considered but they are not persuasive.
Applicant argued that Nicholson and Janse fail to teach one or more biocides as recited in amended claim 1 and none of the cited references disclose the claimed composition.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that Nicholson teaches all the recited steps of claim 1 as described above including: one or more biocides: lysing/fixing reagents have antimicrobial activity (no specific biocide is claimed/described, therefore any antimicrobial activity meet claim limitation, page 215, right column, 1st full paragraph, line 4++, page 216, left column, 3rd paragraph++); and Janse teaches all the recited steps of claim 1 as described above including: one or more biocides: antibiotics (page 301, 3rd full paragraph, line 5++) or antimalarial drug (no specific biocide is claimed/described, therefore any antibiotic/antimalarial drug meet claim limitation, page 308, 3rd full paragraph++, page 310, Figs. 5-6). White-Owen is cited for the teaching of a composition comprising whole blood (page 2072, left column, 2nd and 5th full paragraph++), internalized labeled bacteria/S. aureus/Gram-positive (page 2073, right column, line 3++, and E coli for gram-negative, page 2073, left column, line 15++) and paraformaldehyde as cross-linking agent (page 2072, left column, 1st full paragraph, line 11++) for flow cytometry assay (page 2071, title and abstract) and US20090011043 is cited for teaching a composition comprising DTME as cross-linking agent ([0047]) to cross-link whole blood (abstract) and US20140044752 is cited for teaching a IDU stabilized composition ([0010], [0015]) that is stable for transportation and storage at ambient temperature ([0015]), therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of cited art with reasonable expectation of success of accurate blood sample assay.

Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653